¶39
Brown, J.
(dissenting) — I agree that the evidence sufficiently supports Brian William Frawley’s conviction. However, because Mr. Frawley waived his right to be present for the follow-up, in chamber questioning of individual potential jurors regarding their answers to pretrial publicity questionnaires and requested that process, I dis*725agree that his public trial right was violated. Our facts differ significantly from those in State v. Brightman, 155 Wn.2d 506, 122 P.3d 150 (2005) where the court reversed, partly for failure to provide a public trial.
¶40 In Brightman, the court, sua sponte, told the attorneys, without defense objection, that the courtroom would be closed during jury selection. Id. at 511. The Brightman court favorably discussed In re Personal Restraint of Orange, 152 Wn.2d 795, 100 P.3d 291 (2004) where, over a defense objection, the trial court directed individual in chambers voir dire. Mr. Frawley argues Brightman and Orange mandate a reversal. I disagree.
¶41 Here, unlike the facts in Brightman and Orange, Mr. Frawley’s counsel, not the court, initiated the waiver process by telling the court that Mr. Frawley would waive his presence for the individual in chambers voir dire. Then, the court thoroughly examined Mr. Frawley about his decision to permit in chambers voir dire to assure a knowing, voluntary, and intelligent waiver with advice of counsel. See Report of Proceedings (RP) at 64-68. Further, unlike Brightman and Orange where the trial courts preemptively ordered closure, the trial court flatly offered to conduct the individual questioning in open court or on the record, in chambers, at Mr. Frawley’s choice. Certainly, a defendant can waive a constitutional right. See Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975) (waiver of right to counsel). And a waiver may even be inferred by the defendant’s conduct. See State v. Thomas, 128 Wn.2d 553, 559, 910 P.2d 475 (1966) (“As with the right to self-representation, the right not to testify, and the right to confront witnesses, the judge may assume a knowing waiver of the right from the defendant’s conduct.”). Mr. Frawley’s conduct and his waivers are consistent. Mr. Frawley specifically waived his public trial right for the subsequent general voir dire. See RP at 864-66.
¶42 In Brightman, Mr. Brightman’s counsel was found ineffective for failing to object to closing jury selection. In contrast, Mr. Frawley’s counsel advised Mr. Frawley about *726the waiver and advanced Mr. Frawley’s waiver decision and the in chambers procedure. Mr. Frawley personally expressed his understanding to the court that the potential jurors would more likely answer freely and honestly if interrogation was conducted in chambers, outside the presence of persons in the courtroom. It follows that Mr. Frawley understood the public needed to be excluded to accomplish the desired purpose of furthering his opportunity to select a fair and impartial jury.
¶43 In sum, our focus has been the individual in chambers voir dire. No disagreement exists that Mr. Frawley’s additional specific waiver of his right to a public trial during the general voir dire is fully supported in this record. Mr. Frawley’s conduct and his waivers are consistent; both undermine his claim that he was deprived of a fair trial. Further, I would hold that the trial court did not err in failing to sequester the jury and in failing to give a unanimity instruction, issues not reached by the majority. In my view, Mr. Frawley received a fair trial. I would affirm. Accordingly, I respectfully dissent.